Howk, J.
In this action, the appellee, as plaintiff, sued the appellants, as defendants, in the court below, to recover damages. An answer in six paragraphs was filed. Issues of fact were joined, and the cause was tried by a jury, and a verdict was returned for the appellee, assessing his damages iu the sum of two hundred and fifty dollars. The appellants’ written motion for a new trial wag overruled, and their exceptions were saved to this decision, and judgment was rendered by the court below, on the verdict.
In this court the appellants assigned errors, and, on the 29th day of November, 1876, they filed a brief for a supersedeas, as follows:
“ Upon the well settled rule of 1 volenti non jit injuria,’ the court below erred in its rulings on the pleadings and instructions; and we insist that the plaintiff could not recover, when he knew defendants’ cattle had the Spanish fever at the time he took them to pasture, and took them at his own risk.”
These six lines include the entire brief or argument of the appellants, of this cause, in this court. This brief, so-called, is a slightly enlarged assignment of errors, but is not sufficiently clear, definite and certain to constitute a good assignment of errors.
“Life is too short,” and the docket of this court is entirely too much crowded, for parties and their counsel to expect or require us to devote our time to searching for errors which they ought, under the long established rule of this court, to refer specifically to, in their briefs, by *267page and line of the record, and to discuss with clearness and precision. Rule 19.
Eor the want of any such brief of this cause in this court the judgment of the court below must be affirmed, at the costs of the appellants.